Citation Nr: 0802192	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  02-14 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for multiple joint pain, to 
include as a chronic disability resulting from an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1984 to September 
1994.  He had service in the Southwest Asia Theater of 
Operations during Operations Desert Shield and Desert Storm 
from October 11, 1990 to May 5, 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which denied service connection for an undiagnosed 
illness manifested by joint pains.  

In March 2004 and March 2007, the Board remanded this issue 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC to afford the veteran an appropriate VA 
examination and to address due process concerns.  All 
required development has been completed and the veteran's 
claim is properly before the Board at this time.


FINDING OF FACT

The medical evidence of record shows that the veteran has 
mild arthritis of the right first proximal interphalangeal 
(PIP) joint, bilateral wrist tendonitis, and bilateral elbow 
tendonitis, which are etiologically related to active 
service.


CONCLUSION OF LAW

The criteria for service connection for multiple joint pain, 
diagnosed as mild arthritis of the right first PIP joint, 
bilateral wrist tendonitis, and bilateral elbow tendonitis, 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service 
connection for multiple joint pain, diagnosed as mild 
arthritis of the right first PIP joint, bilateral wrist 
tendonitis, and bilateral elbow tendonitis, which represents 
a complete grant of the benefit sought on appeal.  See 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no 
need to discuss whether VA has complied with its duties to 
notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2007).  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Under legislation specific to Persian Gulf War veterans, 
service connection may be established for a qualifying 
chronic disability resulting from an undiagnosed illness that 
became manifest during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more during a specific presumption 
period.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2007).  

The term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) an undiagnosed 
illness; (B) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (C) any diagnosed illness that the 
Secretary determines in regulations prescribed under 
subsection (d) warrants presumptive service-connection.  38 
U.S.C.A. § 1117(a)(2) (West 2002) and 38 C.F.R. § 
3.317(a)(2)(i) (2007).

Service connection for a disability due to an undiagnosed 
illness requires that such disability, by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  See 38 C.F.R. § 
3.317(a)(1)(ii) (2007).  There cannot be any affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c) 
(2007).  If signs or symptoms have been attributed to a known 
clinical diagnosis, service connection may not be provided 
under the specific provisions pertaining to Persian Gulf 
veterans.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b) (2007).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a six-month period of chronicity.  38 C.F.R. § 
3.317(a)(2)(3) (2007).

Compensation shall not be paid, however, if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or events that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Theater of Operations during the 
Persian Gulf war and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(c) 
(2007).
As noted in the Introduction, the veteran served in the 
Southwest Asia Theater of Operations during Operations Desert 
Shield and Desert Storm.  Therefore, he qualifies for 
consideration for presumptive service connection for 
disabilities resulting from undiagnosed illness or 
unexplained chronic multi-symptom illness.  As will be 
discussed in more detail below, however, the veteran was 
diagnosed during the May 2007 VA compensation and pension 
(C&P) examination with mild arthritis of the right first PIP 
joint, bilateral wrist tendonitis and bilateral elbow 
tendonitis and, therefore, has joint disabilities attributed 
to known clinical diagnoses.  As such, service connection on 
a presumptive basis is not warranted.  The Board agrees with 
the veteran's representative that the issue now becomes 
whether the veteran is entitled to service connection for 
these disabilities on a direct basis.  See October 2007 
informal brief.  

The veteran contends that he has joint pains as a result of 
active service, to include as a result of his tour of duty in 
the Southwest Asia Theater of Operations.  He asserts that 
joint pain has always been a problem but he thought it was 
due to the work and exercise performed during active service.  
The veteran also believes that during his service in the 
Persian Gulf, he was exposed to biological and chemical 
agents and environmental hazards such as toxic paint, 
pesticides and tablets, which contributed to his current 
medical problems.  See VA Forms 21-4138 dated August 2002, 
December 2002 and July 2003; September 2002 VA Form 9.  

The veteran's wife essentially contends that the veteran's 
complaints of joint pain have not been adequately addressed 
and are a direct result of his active service.  See September 
2002 statement in support of claim.  

The veteran's service medical records reveal that a May 1989 
bone scan report was normal.  See health record.  During a 
February 1993 medical evaluation board (MEB), the veteran 
denied swollen or painful joints; cramps in his legs; 
arthritis, rheumatism or bursitis; bone, joint or other 
deformity; lameness; and painful or "trick" shoulder or 
elbow, and there were no references to complaint of joint 
pain.  See report of medical history.  Following the MEB, the 
veteran had complaints related to muscle cramps and his left 
hand and elbow.  See screening notes of acute medical care 
dated August 1993 (complaint of left elbow tenderness after 
hitting elbow against truck), April 1994 (complaint of pain 
in left hand after hitting it while trying to pull a wrench), 
and June 1994 (complaint of muscle cramps).  The service 
medical records are devoid of reference to complaint of, or 
treatment for, problems involving the veteran's wrists or his 
right hand and elbow.  

The veteran underwent a VA C&P general medical examination in 
February 1997, at which time he reported decreased sensation 
in the thumb and second finger web space area of the 
bilateral hands with no pain or paresthesia.  He also 
reported difficulty with the sense of touch in that 
distribution for the last three years, but indicated that 
motor function remained intact and denied any trauma, pain at 
night, awakening, being diagnosed with carpal tunnel 
syndrome, or having any previous surgery.  The veteran made 
no mention of problems related to his elbows or wrists at 
this time.  Physical examination revealed that all 
extremities were normal with normal range of motion and no 
atrophy.  Neurological examination revealed that the 
veteran's sensory was intact to light touch, pinprick, and 
proprioception in the upper extremities, including the hands 
and fingers.  The examiner reported that x-rays of the 
bilateral hands were ordered to rule out arthritis and 
assessed the veteran with bilateral numbness in the thumb and 
second finger of both hands; possible carpal tunnel syndrome 
bilaterally.  The examiner reported that bracing both wrists 
and conducting an electromyograph (EMG) should be considered 
if symptoms progress, but indicated there were no motor 
symptoms at that time.  An addendum report indicated that the 
hand x-ray was reviewed without abnormality.  See also 
February 1997 radiographic report.  

The veteran underwent a VA C&P peripheral nerves examination 
in May 1997, in pertinent part due to a request for further 
information regarding carpal tunnel syndrome.  Per the 
request, EMG of the bilateral upper extremities had been 
ordered.  The veteran reported that he had had increasing 
difficulty with his hands since 1992, to include a decreased 
ability in carrying out fine motor tasks, left worse than 
right.  He indicated that he was unable to grasp fine wires 
between his thumb and forefingers as he had before, and that 
he had noticed easy fatigability in his wrists and hands when 
holding an object such as a hammer.  The veteran also 
reported intermittently noticing that he may drop an object 
if he tries to grasp it.  He also indicated having tingling 
in his bilateral index finger and thumb when working with his 
hands for more than 20 to 30 minutes at a time, but denied 
nocturnal symptoms, trauma to his hands or repetitive work 
that involved vibration or repetitive trauma.  

During physical examination, the examiner noted the veteran's 
subjective report of bilaterally decreased sensation to sharp 
touch on the tips of his index and middle fingers, right 
worse than left.  Actual examination revealed that sensation 
to soft touch was relatively preserved in the same 
distribution and upper extremity nerve territories were 
intact to sharp and light touch.  Motor strength was 5/5 in 
the bilateral wrist flexors, extensors and interosseous, but 
was mildly decreased 4+/5 in the abductor pollicis brevis and 
ponueurosis pollicis on the right as opposed to the left.  
There was no thenar wasting and Tinel's sign was positive on 
both sides with taping over the median nerve, although the 
veteran reported an electrical shock sensation radiating to 
the index finger on the right side.  He also reported an 
electrical shock sensation radiating into the ring and middle 
fingers on the left side.  There was a negative Phalen's sign 
and an EMG was ordered.  The diagnosis made was right carpal 
tunnel syndrome, disability claimed.  The EMG report revealed 
a normal examination.  Service connection for carpal tunnel 
syndrome was subsequently denied by the RO.  See September 
1997 rating decision.  

A VA C&P Gulf War Guidelines examination was conducted in 
August 2004 as a result of the March 2004 Board remand.  The 
examiner reported that there were no records documenting 
joint pain other than his low back, though a March 2003 
review of systems note reports complaints of nonspecific 
joint pain.  The service medical records reveal a negative 
antinuclear antibody (ANA) and rheumatoid factor.  The 
veteran and his wife provided the veteran's history at the 
examination.  They voiced their concern that many of his 
symptoms were related to Gulf War syndrome and expressed 
their frustration that he had not yet been evaluated for 
these problems.  

The veteran acknowledged that he had never complained about 
joint pain other than his back to a physician and that he had 
not received any treatment for joint pain.  He reported that 
his fingers would lock and his joints would not bend, which 
had happened to all of his fingers and usually happened to 
one finger a day.  He denied swelling, redness and warmth to 
the joints but indicated that he experiences pain on a scale 
of seven out of ten when the locking occurs.  These 
complaints started in 1993 and the veteran stated that he 
always attributed it to just being a condition, which has 
gone unchanged since 2002.  The veteran also complained of 
occasional locking in both wrists and elbows, which occurs 
approximately one time per month, and numbness in his right 
hand, sometimes when his elbow locks.  This has caused him to 
drop a hammer and he does feel weak and unable to control the 
muscles in his upper extremities at times.  He denied ever 
wearing a brace for any of these conditions or having any 
surgery.  

Physical examination of the veteran's hands, including 
fingers and wrists, showed no swelling, erythema, warmth or 
anatomic deformities.  He had full range of motion of his 
fingers and good strength; range of motion testing of the 
veteran's wrist was largely within normal limits with only 
slight decreases in some respects.  The assessment made was 
joint pain of unspecified etiology.  The examiner indicated 
that the veteran's complaints in regard to joints locking in 
his fingers, elbows and wrists are quite difficult to ascribe 
an exact diagnosis.  His subjective complaints related to his 
fingers may be consistent with trigger fingers, but this 
would be quite unusual to have in all ten digits.  The 
examiner indicated that the veteran had a negative ANA and 
rheumatoid factor in the past, which given his history of no 
swelling or redness, is a reasonable screen for rheumatoid 
disease.  It was the examiner's opinion that his complaints 
of elbow, finger and wrist joint pain were less likely than 
not related to any service related medical condition.  

Pursuant to the March 2007 remand, another VA examination was 
conducted in May 2007 by the same examiner who conducted the 
August 2004 examination so that the veteran's chronic 
multiple joint pains could be re-evaluated.  The examiner 
reported reviewing the veteran's claims folder, to include 
the prior C&P examination report and all VA medical records, 
and noted that as found during the 2004 review of the 
veteran's service medical records, the only joint pain with 
documentation by a provider is that of his low back.  The 
examiner further reported that the veteran has since been 
seen multiple times for this problem at the VA but he did not 
complain of any other joint pain during this time either.  

The veteran indicated that he started to notice problems with 
his fingers in the early 1990s with symptoms of catching, 
locking and weakness.  He reported that he has dropped 
glasses and used to be able to do fine work but is unable to 
do so anymore.  The veteran has since changed his job from 
carpentry to long haul truck driver since his finger problem 
does not interfere with driving.  He denied any pain at rest 
but reported flares of pain one to two times per week, which 
he described as a shooting pain in his hand and fingers.  The 
veteran also indicated that he gets a sensation of numbness 
and denied using any splints.  In regard to his wrists, the 
veteran complained of locking, tightening and stiffness.  He 
indicated that he believed these symptoms began in 1992 and 
that he has been told in the past it was related to his work 
as a mechanic.  The veteran described mild pain in his 
wrists, not as severe as his hands, with flares of pain 
approximately one time per week, worse with activity.  These 
are not incapacitating though the symptoms are worse in his 
right hand.  The veteran is able to do his long haul truck 
driving and denied wearing any braces.  The veteran also 
reported grinding of his elbows since 1993 or 1994 with mild 
pain and flares approximately every two weeks with discomfort 
and mild stiffness.  He denied any interference with his 
current job as well as wearing a brace for this problem.  

Physical examination of the veteran's wrists and fingers 
revealed no visible deformities or swelling.  He had 
tenderness to palpation of the left third metacarpophalangeal 
(MCP) joint and of the right first extensor tendon.  
Tenderness was also noted at the bilateral bases of the 
thenar eminence and fat pad.  There was positive Tinel's on 
the left, equivocal Tinel's on the right, and a negative 
Phalen's.  The veteran had slightly decreased sensation to 
light touch and pin prick on the dorsum of the fourth and 
fifth right metacarpal.  Range of motion testing of the 
fingers and wrists revealed no pain and was mostly within 
normal limits.  Physical examination of the veteran's elbows 
revealed mild right lateral epicondyle tenderness and mild 
left medial epicondyle tenderness.  Range of motion was 
mostly within normal limits and the veteran complained of 
pain with repetitive testing, but the range of motion did not 
decrease.  The examiner noted that the veteran's fingers did 
have decreased fine motor control with repetitive testing and 
the veteran reported feeling numb and then feeling like they 
were on fire with more repetition.  The fingers also became 
crampy with decreased coordination and ultimately very 
fatigued but again, there was no decrease in the range of 
motion.  The examiner reported that x-rays of the veteran's 
wrists and elbows were negative and that x-rays of his right 
hand showed mild osteoarthritis of the first PIP joint.  

The examiner assessed the veteran with mild arthritis, right 
first PIP joint, likely early arthritis of other involved 
finger joints without radiographic change.  While noting the 
paucity of documentation, the examiner indicated that it was 
as likely as not that this condition began during service.  
The veteran was also assessed with wrist tendonitis and the 
examiner indicated that the veteran may also have carpal 
tunnel, but does not have the usual physical examination 
findings.  If this is the case, it may also be causing some 
of his finger numbness.  The examiner indicated that as per 
the veterans' report, his wrist problems started during 
service as related to his work as a mechanic; therefore, it 
is at least as likely as not related although there is no 
objective documentation of being seen for this complaint.  
Lastly, the examiner assessed the veteran with bilateral 
elbow tendonitis.  Again, per his subjective report, this 
started during service but again no objective documentation, 
therefore, as likely as not related.  

The evidence of record supports the veteran's claim for 
entitlement to service connection for multiple joint pain, to 
include the diagnosed conditions of mild arthritis of the 
right first PIP joint, bilateral wrist tendonitis and 
bilateral elbow tendonitis.  As an initial matter, the 
veteran's service medical records reveal that he received 
treatment for muscle cramps and pain in his left elbow and 
hand.  In addition, the veteran has consistently related 
problems with his hands, fingers, elbows and wrists to the 
time period prior to his September 1994 discharge from 
service.  See VA examination reports dated February 1997 
(decreased sensation in the thumb and second finger web space 
of the bilateral hands for the last three years); May 1997 
(increasing difficulty with his hands since 1992); August 
2004 (complaints of fingers locking and joints not bending 
since 1993); and May 2007 (noticed problems with his fingers 
in the early 1990's; wrist and elbow symptoms began in 1992 
and 1993, respectively).  

The Board acknowledges that the August 2004 examiner assessed 
the veteran with joint pain of unspecified etiology and 
reported that the veteran's complaints of elbow, finger and 
wrist joint pain were less likely than not related to any 
service related medical condition.  This same VA examiner, 
however, provided diagnoses of mild arthritis of the right 
first PIP joint, bilateral wrist tendonitis, and bilateral 
elbow tendonitis during the May 2007 VA examination and found 
that these conditions are at least as likely as not related 
to the veteran's active service.  In light of the opinion 
provided during the May 2007 examination, the Board exercises 
reasonable doubt in favor of the veteran in finding that 
service connection for multiple joint pain, diagnosed as mild 
arthritis of the right first PIP joint, bilateral wrist 
tendonitis, and bilateral elbow tendonitis, is warranted.  
See 38 C.F.R. § 3.102 (2007).  


ORDER

Service connection for multiple joint pain, diagnosed as mild 
arthritis of the right first PIP joint, bilateral wrist 
tendonitis, and bilateral elbow tendonitis, is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


